ORDER
PER CURIAM.
Suit on statement of account. Appellant (Buyer) appeals from a judgment in favor of Respondent (Seller) in the sum of $9,759.96 in a court-tried case.
The evidence shows Buyer ordered merchandise from Seller. Seller delivered the merchandise to Buyer. Buyer paid two installments on the purchase price but did not pay a third and final installment when due. See, Welsch Furnace Co., Inc. v. Vescovo, 805 S.W.2d 727, 728[1, 2] (Mo.App.1991); Coca-Cola Bottling Co. v. Groeper, 691 S.W.2d 395, 397[1] (Mo.App.1985).
The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value.
Affirmed in accordance with Rule 84.-16(b).